DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 3/2/22 have been fully considered but they are not persuasive. The applicant has amended the claims to add the features of “…the artificial trachea is used for reconstruction of a trachea”….”which is a polyethylene, polypropylene or ethylene-propylene copolymer…etc..  These amendments will be addressed below.

Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 4-5, 7-9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Polansky 3,304,557.  Polansky discloses the invention as claimed noting for example figures 1-3 comprising:

    PNG
    media_image1.png
    365
    484
    media_image1.png
    Greyscale



An artificial trachea (1:58-59) comprising: a hollow tubular base material whose cross-section in a direction orthogonal to the central axis of the tube has an approximately circular shape, the hollow tubular base material having meshes on the side of the tube (see figure 1); a plurality of annular support materials (12)  that are placed apart from each other on the outer periphery of the tubular base material; and porous collagen layers (2:42) on both the outside and the inside of the tubular base material, wherein the artificial trachea is used for reconstruction of a trachea  (it is noted that the applicants specification gives no special definition for reconstruction and is therefore being given its broadest interpretation.  It is well known that the term  reconstruct is used synonymously in the prosthetic field.  For example see Microsurgical reconstruction of the jaw using grafts and implants.  https://pubmed.ncbi.nlm.nih.gov/19884849/) ;
the tubular base material in the artificial trachea is made of polyolefin which is polyethylene, polypropylene or ethylene-propylene copolymer, the annular support material in the artificial trachea is made of at least one selected from polyolefin and polyamide (See 2:47-67 which recites the use of a Polyamide, polyolefins, polyethylene and polypropylene for material A and material B for the filaments which make up the implant and can be the same or different.  Further see 3:15-30 which discloses that the rings are material B); the annular support material in the artificial trachea has a circular closed loop shape, and the tubular base material and the annular support materials in the artificial trachea are bonded to each other.
Regarding claims 4-5 and 11-12 see 5:70-75 and 6:1-3 which disclose the use of heat-setting the filaments (aka sutures).  It is obvious that heat setting will “bond” the filaments of the structure.
Regarding claim 7 see mark-up in which joint portions are not linearly aligned.

    PNG
    media_image2.png
    362
    295
    media_image2.png
    Greyscale


Claims 3 and 10 is rejected under 35 U.S.C. 103 as being unpatentable over Polansky 3,304,557 in view of Lim et al. 9,173,733 Polansky has been disclosed supra however does not disclose the use of 6,6 nylon and 6-nylon.  Lim et a. discloses a tubular prosthesis that utilizes the materials of 6,6 nylon (5:14-34).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the teaches of Polansky  and utilize 6,6 nylon because Polansky already envisions the use of nylon (see 2:58) any by using the 6,6 nylon would further aid in providing a certain degree of rigidity to maintain lumen patency.

Claims 6 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Polansky 3,304,557 in view of Nakamura et al. (8,709,095).  
Regarding claims 6 and 13-16, the present combined citation of Polansky discloses an artificial prosthesis for use in the trachea, however Polansky does not disclose that the porous collagen comprises thin film multilocular collagen. Nakamura et al. discloses a tubular collagen- based prosthesis analogous to that of Polansky. The collagen of Nakamura et al. is a thin film multilocular collagen, as Nakamura et al. teaches that the use of such a collagen results in improved tissue growth (col. 21, lines 27-39). It would have been obvious to one skilled in the art at the time of filing to have modified the device of Polansky in view of Lim et al. further with the teachings of Nakamura et al. by substituting the collagen of the device of Polansky with thin film multiocular collagen.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-4751.  The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor SPE, Jeinnifer Dieterle, at (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        May 11, 2022